Citation Nr: 0910148	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  03-34 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1964 to December 
1966.  The DD Form 214 shows that the Veteran's military 
occupational specialty was a machinist.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In March 2005, the Veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

This appeal was remanded by the Board in May 2005 for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The May 2005 Board remand requested that additional medical 
records be obtained.  The Board notes that this was 
accomplished.  The records obtained included private hearing 
tests dated in 1968 and medical records regarding surgery on 
his ear in 1969 that were not previously associated with the 
claims file.  After the records were received in May 2007, 
the RO readjudicated the Veteran's claim in a December 2008 
supplemental statement of the case.  The RO listed a VA 
examination of February 4, 2008 in the evidence section of 
the supplemental statement of the case.  The RO did not 
include findings from a 2008 VA examination in the Reasons 
and Bases section of the decision.  The Board notes that a 
2008 VA examination is not associated with the claims file.  
The Board also notes that a February 4, 2008 VA treatment 
record shows a routine audiology report, however, not a VA 
examination.  

The Board notes that the service treatment records show a 
normal whisper test upon separation from service, however, an 
audiological examination was not conducted.  A June 2003 VA 
Compensation and Pension Examination is of record, however, 
this examination did not consider the hearing tests taken in 
1968, shortly after service.  

As there is competent medical evidence of current bilateral 
hearing loss, the DD Form 214 shows that the Veteran was a 
machinist and potentially exposed to acoustic trauma in 
service, and there is additional evidence submitted since the 
last VA examination indicating hearing loss shortly after 
service, the Board finds that a remand is necessary to 
conduct an additional VA Compensation and Pension Examination 
to determine the etiology of the Veteran's bilateral hearing 
loss.  38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of the Veteran's current 
bilateral hearing loss.  The claims file 
must be made available to and reviewed by 
the specialist in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The specialist 
should state whether the Veteran's 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to 
service.  

2. The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




